     Case 1:20-cv-00855-DAD-SKO Document 12 Filed 03/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHAD WADSWORTH and FRESNO                         No. 1:20-cv-00855-NONE-SKO
      POOL CHLOR, INC.,
12
                         Plaintiffs,
13                                                      ORDER DIRECTING CLERK TO ASSIGN A
                v.                                      DISTRICT JUDGE TO THIS MATTER AND
14                                                      CLOSE THE CASE
      FCA US LLC,
15                                                      (Doc. 11)
                         Defendant.
16

17

18          On March 8, 2021, the parties filed a joint stipulation, signed by all who have appeared, that

19   this action be dismissed with prejudice. (Doc. 11.)

20          In relevant part, Rule 41(a)(1)(A) of the Federal Rules of Civil Procedure provides as

21   follows:

22          [A] plaintiff may dismiss an action without a court order by filing: (i) a notice of
            dismissal before the opposing party serves either an answer or a motion for summary
23          judgment; or (ii) a stipulation of dismissal signed by all parties who have appeared.
24   Fed. R. Civ. P. 41(a)(1)(A). Rule 41 thus allows the parties to dismiss an action voluntarily, after
25   service of an answer, by filing a written stipulation to dismiss signed by all the parties who have
26   appeared, although an oral stipulation in open court will also suffice. See Eitel v. McCool, 782 F.2d
27   1470, 1472-73 (9th Cir. 1986).
28
     Case 1:20-cv-00855-DAD-SKO Document 12 Filed 03/10/21 Page 2 of 2


 1            Once the stipulation between the parties who have appeared is properly filed or made in

 2   open court, no order of the court is necessary to effectuate dismissal. Case law concerning

 3   stipulated dismissals under Rule 41(a)(1)(A)(ii) is clear that the entry of such a stipulation of

 4   dismissal is effective automatically and does not require judicial approval. Commercial Space

 5   Mgmt. Co. v. Boeing Co., 193 F.3d 1074, 1077 (9th Cir. 1999). Because the parties have filed a

 6   stipulation for dismissal of this case with prejudice that is signed by all who have made an

 7   appearance, this case has terminated. Fed. R. Civ. P. 41(a)(1)(A)(ii).

 8            Based on the foregoing, IT IS HEREBY ORDERED that the Clerk of Court SHALL

 9   assign a district judge to this matter and thereafter CLOSE the case.

10
     IT IS SO ORDERED.
11

12   Dated:     March 9, 2021                                     /s/   Sheila K. Oberto          .
                                                       UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
